Order entered December 29, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01006-CV

                IN RE THE GUARDIANSHIP OF SYDNEY AYN LAROE,
                          AN INCAPACITATED PERSON

                          On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. PR-09-3185-1

                                           ORDER
       We GRANT appellant’s December 21, 2015 unopposed second motion for an extension

of time to file a brief. Appellant shall file a brief by JANUARY 4, 2016.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE